Title: From George Washington to Timothy Pickering, 23 May 1778
From: Washington, George
To: Pickering, Timothy


                    
                        Dear Sir,
                        Head Quarters Valley Forge 23rd May 1778.
                    
                    I have been favored with yours of the 19th inst. with its enclosures on the subject of the Indian voyages upon the Western frontier. Previous to the Receipt of it, I had put that part of the 13th Virginia Regt, which remained here under marching orders, with an intent of sending them to Fort Pitt, as they were raised in that county. Immediately upon receiving the account of the alarming situation of the ⟨Frontier⟩ inhabitants from you, I ordered the 8th Penna Regt to march. They were also raised to the westward & are a choice body of men, about 100 of them have been constantly in Morgans Rifle Corps. These two Regts will march full the number of 250 men from hence. There are upward of 100 of the 13 Virginia now at & near Fort Pitt, & many deserters belonging to both, will come in, when they find their Regiments are to do duty in that county. As Col. Russel of the 13th Virginia Regt is already at Fort Pitt and Col. Brodhead commands & goes up with the 8th Pennsylvania; it was impossible to give the command of the detachment to Lieut. Col. Butler. Indeed he does not seem to wish to go upon the expedition, as he says his influence is not so great among the inhabitants of the back Country, as the Board imagine. From his Knowledge of the  Indian country, there language & manners he certainly would be very useful & I shall therefore either send him, or Col. Jno. Gibson up, who I am informed can render equal service. I can very illy spare the troops which I have sent, especially the 8th Penna Reg’t, which composed the greater part of Morgan Corps, as the draughts & recruits from the different states, not only fall short of the stipulated numbers, but come in extremely slow. If Col. Jno. Gibson goes up he will take the command of the 13th Virginia Regt pro tempore, & Col. Russel will come down to Gibsons. There is a dispute subsisting between Col. Russel & Col. Wm Crawford for the 13th Virginia Regt, & I do not mean, that this temporary appointment of Col. Gibson’s to the command of it, should prejudice Col. Crawfords claim, should he incline to prosecute it hereafter. If the two Regt’s to be raised upon the ⟨Frontier⟩ are not disposed of I would recommend Col. Crawford to the command of one of them. I have Known him to be a brave & active officer & of considerable influence upon the Western ⟨Frontier⟩ of Virginia. I am &c.
                    
                        Go. Washington
                    
                